DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 15/854,587 (i.e., now U.S. Patent No. 10,685,733, issued 12/26/2017).

                                        Title
The title of “ELECTRONIC DEVICE” is so broad as to not provide any description of the inventive concept to which the claims are directed.
descriptive, preferably from two to seven words may not contain more than 500 characters.  
			      Drawings
	The formal drawings are accepted. 

                                 Claim Rejections - 35 USC § 112
                      The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claim 1 recites the limitation “determining whether a first type defective memory cell is present in 5a plurality of memory cells during a first test period…..changing the first type defective memory cell to a second type defective memory cell during a second test period when the first type 10defective memory cell is determined to be present” which is not clear with respect to how the determination is being made and further, a first and second type of defective memory cell of what exactly are being referred to here? Furthermore, the claim does not particularly point 
Independent claims 9 and 15 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                   Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Claims 1 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable Kurjanowicz et al. “hereinafter as Kurjanowicz” (U.S. PN: 8,369,166) in view of Jeong et al. “hereinafter as Jeong” (U.S. PN: 7,385,850).  
As per claim 1:
Kurjanowicz substantially teaches or discloses a method for driving an electronic device including a semiconductor memory (see col. 1, lines 13-15), the method comprising determining whether a first type defective memory cell is present in 5a plurality of memory cells during a first test period, the plurality of memory cells being disposed in respective intersection regions between a plurality of first lines and a plurality of second lines (see col. 3, lines 58-67 to col. 4, lines 1-2 and col. 4, lines 28-49, col. 6, lines 25-44 and col. 15, lines 20-36) and changing the first type defective memory cell to a second type defective memory cell during a second test period when the first type 10defective memory cell is determined to be present. Kurjanowicz substantially teaches the claimed invention described in claim 1 (as rejected above). However, Kurjanowicz does not explicitly teach changing the first type defective memory cell to a second type defective memory cell during a second test period when the first type 10defective memory cell is determined to be present. Jeong, in an analogous art, teaches changing the first type defective memory cell to a second type defective memory cell during a second test period when the first type 10defective memory cell is determined to be present (see figure 8, col. 4, lines 41-57 and col. 5, lines 6-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kurjanowicz with the teachings of Jeong by changing the first type defective memory cell to a second type defective memory cell during a second test period when the first type 10defective memory cell is determine. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

	As per claim 9: 
Kurjanowicz in view of Jeong teach the claimed invention as described in claim 1 (as rejected above) including Jeong teaches 5wherein checking whether the first type defective memory cell is present comprises: writing data corresponding to a high resistance state to the respective memory cells; and reading data from the respective memory cells based on a test read 10voltage (see col. 5, lines 43-49).   
	As per claim 10:
Kurjanowicz in view of Jeong teach the claimed invention as described in claim 1 (as rejected above) including Jeong teaches wherein the test read voltage is lower than a threshold voltage when a memory cell is in a high resistance state (see col. 5, lines 43-49).  
	As per claim 11: 
	Kurjanowicz in view of Jeong teach the claimed invention as described in claim 1 (as rejected above) including Jeong teaches wherein the first type defective memory cell includes a short-type defective memory cell, and wherein the second type defective memory cell includes an open- type defective memory cell (see figure 8, col. 4, lines 41-57 and col. 5, lines 6-23).  

                                         Allowable subject matter 
Claims 2-8 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim 


Examiner Notes:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                       Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112